Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 10-29 are currently pending.
	Benefit of priority is to November 16, 2017.

The disclosure is objected to because of the following informalities: 
Figures 2B  and 3B provide sequences which are not identified by sequence identification number within the figure or its legend. 
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 refers to “any of Claim 10”, yet there is only one of Claim 10, rendering the wording of Claim 19 indefinite.


Discussion of prior art:
	The Claims of Montell & Tang WO 2013/134499 (reference D1 in the PCT-237) represent the teachings of M&T and therefore the Examiner will focus on the claims therein for the teachings of M&T. Claim 1 reads:

1.	An in vivo biosensor comprising:
a.	a transcription factor complex comprising the Gal4 transcription factor linked to an enzyme cleavable linker, wherein the transcription factor complex is tethered to the plasma membrane via a transmembrane domain; and
b.	a reporter system comprising (1) a first nucleic acid encoding flippase operably linked to the upstream activating sequence that binds Gal4; and (2) a second nucleic acid comprising an FR T -flanked stop codon cassette separating a constitutive promoter and a fluorescent protein open reading frame.

	Claims 2-5 of M&T are drawn to the cleavage of a) being by an enzyme specific to apoptosis that caspase, that the fluorescent protein be GFP, RFP, or YFP, and a transgenic animal comprising the biosensor, which are much like Instant Claims 2, 3, 5, and 6, with Instant Claim 4 defining the enzyme of b) as an inner membrane protease (IMP).
	See that the M&T Claims 6-8 are drawn to a biosensor in which the enzyme linker is specified to be a caspase cleavable linker.
	M&T Claim 9  drawn to a biosensor with the split Gal4.
	M&T Claim 10 is drawn to a biosensor comprising a Cre recombinase linked to a TMD via caspase cleavable linker. 
	M&T Claim 11 broadens Claim 10 to include a site-specific split recombinase. Dependent M&T Claims 12-15 provide limitations to the recombinase being flippase, the reporter gene being a fluorescent protein, the promoter being constitutive, and the enzyme being caspase.
	M&T Claim 16 is drawn to a biosensor comprising a transcription factor linked via an enzyme cleavable linker to a TMD and a reporter system a reporter. The dependent Claims are drawn to an enzyme specific to apoptosis that caspase or IMP, that the fluorescent protein be GFP, RFP, or YFP. 
	The M&T reference is clearly the closest prior art against the invention. As noted above and by the ISA in the PCT-237, the difference between the Instant Claims and the teachings of M&T is that the Instant Claims are drawn to a split transcription factor wherein the split N- and C-terminal fragments are targeted to the TMD and to the mitochondria, whereupon cleavage of the enzyme cleavable linker joining the split fragments to the TMD or mitochondrial membrane allow the split fragments of the transcription factor to come together to form a functional transcription factor and act in the reporter system.
	The biosensor of M&T can be summed in the Fig. 5 of M&T:
    PNG
    media_image1.png
    583
    704
    media_image1.png
    Greyscale

	The ISA has also cited reference D2, to Tang et al. (IDS; 2015; In vivo CaspaseTracker biosensor system for detecting anastasis and non-apoptotic caspase activity. Scientific Reports 5:1-7), to render the claimed invention obvious. Tang et al. teach a dual color CaspaseTracker for Drosophila to identify cells with ongoing and past caspase activity in apoptotic cellular events (Abstract). The CaspaseTracker taught in Tang et al. is summed up in Figure 1, wherein the caspase release of Gal4 acts not only to cause the expression of FLP but also RFP, with the FLP having the same activity in each G-TRACE reporter system of M&T and Tang et al.:
    PNG
    media_image2.png
    386
    325
    media_image2.png
    Greyscale

	The ISA opines that the person skilled in the art can arbitrarily synthesize oligonucleotide and peptide sequences and use them by trial and error to study the reversibility of apoptosis by analogy with M&T and Tang et al. to arrive at the claimed invention. The claimed invention involves any one of the following nine sequences, wherein the Examiner has aligned the sequences by their domains:
NO: 2:   Lyn11-NES-ERT2-  DEVD-rtTA-3xFLAG-DEVD-ERT2-NES
NO:4    Lyn11-NES-ERT2-  DEVD-rtTA-3xFLAG-DEVD-ERT2-Nes minus gca end of 3x flag
NO:28: Lyn11-NES-ERT2  -DEVD-rtTA A (with flexible linker following Lyn11)
NO: 30: Lyn11-NES-           DEVD-rtTA
NO: 32: Lyn11-NES-ERT2-DEVD-rtTA-3xFLAG
NO: 34: Lyn11-NES-          DEVD-rtTA-3xFLAG
NO: 36:                    ERT2-DEVD-rtTA-3xFLAG-DEVD-ERT2
NO:38:                    ERT2-DEVD-rtTA-3xFLAG-DEVD-ERT2 NT w/out GCA after flag
NO: 40: MCD8-NES-         DEVD-rtTA
Wherein:
Lyn11 is a plasma membrane localization domain
NES is a nuclear exclusion/export signal
ERT2 is estrogen ligand binding domain
DEVD is the caspase cleavage site,
 rtTA is reverse tetracycline transactivator;
FLAG is a purification tag, and
MCD8 is a transmembrane domain from CD8.
	This Examiner does not follow the ISA’s reasoning that that one can arbitrarily synthesize oligonucleotide and peptide sequences and use them by trial and error to study the reversibility of apoptosis by analogy with M&T and Tang et al. to arrive at the claimed invention.  The individual or combined teachings of M&T and Tang et al. do not teach or suggest to a person of ordinary skill in the art to swap out Gal4 for rtTA, to add NES sequences, or to flank the transcription factor with ERT2, for example, to make fusion structures for a biosensor for apoptosis. Tang et al. do provide a review of ‘real time” caspase biosensors at page 1, last paragraph, but these include fusion protein comprising fluorescent proteins with caspase cleavable linker, including translocation into the nucleus following caspase release, such as with an NLS.  See, for example, instant Fig. 1C. 
	After much search and consideration, the Examiner finds the claims allowable over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656